DETAILED ACTION
The communication dated 9/13/2021 has been entered and fully considered.
Claims 1-13 are pending. Claims 11-13 are withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to an apparatus, classified in B28B 17/0081.
II. Claims 11-13, drawn to a process, classified in B29B 11/10.
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus can be used to practice another and materially different process, such as one without cutting.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions required a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Stephen Burr on 9/15/2022 a provisional election was made with traverse to prosecute the invention of group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Listner et al. (U.S. 3,496,603), hereinafter LISTNER, in view of Sariego et al. (U.S. PGPUB 2014/0151915), hereinafter SARIEGO.
Regarding claim 1, LISTNER teaches: An extrusion molding machine comprising a molding portion having one end and other end (LISTNER teaches an extruder (1) with a molding portion (after the front heat zone [Fig. 1]) having two ends [Col. 2, lines 5-7; Fig. 1]), the one end having a die (LISTNER teaches a die (14) [Fig. 1; Col. 2, lines 24-26]), the other end being connected to an extrusion port of an extrusion portion (LISTNER teaches an extruder barrel (2) on the other end [Col. 2, lines 15-18]), the molding portion also comprising a screen arranged therein (LISTNER teaches a breaker plate (10) which also is used to support a screen pack (11) [Col. 2, lines 20-21]), wherein the molding portion comprises: at least one first temperature controlling member between the screen and the die (LISTNER teaches a heater adapter (12), whose temperature is controlled by a melt thermocouple (13) [Col. 2, lines 20-23]) . . . .
LISTNER is silent as to: the first temperature controlling member comprising a plurality of first zones divided in a circumferential direction, and wherein temperatures of the plurality of first zones can be individually controlled. In the same field of endeavor, extrusion, SARIEGO teaches heating elements (150) [0051; Fig. 5A]. SARIEGO teaches the heating elements (150-1 – 150-8 divided in a circumferential direction [Fig. 5B]. SARIEGO teaches each heating element is controlled by a sensor (152), indicating that the heating elements are individually controlled [Fig. 5B; 0006; 0051; 0053]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LISTNER, by having the temperature controlling member having a plurality of circumferential direction and individually controlled, as suggested by SARIEGO, in order to locally control the temperature of the material prior to the material being extruded through an extrusion die to achieve a desired extrusion effect [0004].
Regarding claim 2, SARIEGO further teaches: wherein the molding portion has two or more first temperature controlling members between the screen and the die (SARIEGO teaches multiple heating elements (150) [0057; Fig. 3B]), and wherein a heat insulating member is arranged between the two or more first temperature controlling members (SARIEGO teaches the heating elements are encased in a wall (33) [Fig. 3B; 0042]).
Regarding claim 3, SARIEGO further teaches: wherein the number of the first zones is from 4 to 24 (SARIEGO teaches eight zones [0052]).
Regarding claim 4, SARIEGO further teaches: wherein the molding portion further comprises a die holding member that holds the die (SARIEGO teaches a temperature sensing unit (100) includes a mounting bracket (104) attached to the output section (72) [0050]) and can control the temperature (SARIEGO teaches the front section has a temperature control system (40) [0031]).
Regarding claim 10, SARIEGO further teaches: wherein the extrusion molding machine is used for producing a ceramic molded body (SARIEGO teaches a ceramic molded body is formed [0005; 0031]).
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Listner et al. (U.S. 3,496,603), hereinafter LISTNER, and Sariego et al. (U.S. PGPUB 2014/0151915), hereinafter SARIEGO, as applied to claim 4 above, and further in view of Bessemer et al. (U.S. 6,620,354), hereinafter BESSEMER.
Regarding claim 5, LISTNER and SARIEGO teach all of the claimed limitations as stated above, including having a temperature control zone in the shape of a circumferential direction [SARIEGO; Fig. 5B], but are silent as to: wherein the die holding member comprises a plurality of second zones divided in a circumferential direction, and wherein temperatures of the plurality of the second zones can be individually controlled. In the same field of endeavor, extrusion, BESSEMER teaches sizing devices (60, which Examiner is interpreting as dies) that has cooling circuits (69, 72) in each of the upper (63) and lower (66) sections of the calibrators (60) [Col. 6, lines 40-44]. BESSEMER teaches the temperature of the extrudate (17) can be regulated as it is fed through each calibrator (60) in combination with the temperature sensor (54) and temperature controller (49) [Col. 6, lines 45-51]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LISTNER and SARIEGO, by having multiple calibrators that can each be regulated to control the temperature of the extrudate, as suggested by BESSEMER, in order to align and size the extrusion as it is produced [Col. 1, lines 30-33] and bring the extrudate to the proper temperature in a more efficient and less wasteful manner [Col. 2, lines 35-37].
BESSEMER does not explicitly teach the circuits in a circumferential direction. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the circuits in a circumferential direction, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. See In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art). Further, one would have been motivated to select the shape of circular elements for the purpose of the shape of the extrudate, as taught by SARIEGO [0030].
Regarding claim 6, BESSEMER further teaches: wherein the number of the second zones is from 4 to 24 (BESSEMER teaches at least four zones [Figs. 2-3]).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Listner et al. (U.S. 3,496,603), hereinafter LISTNER, and Sariego et al. (U.S. PGPUB 2014/0151915), hereinafter SARIEGO, as applied to claim 1 above, and further in view of Pelez et al. (U.S. PGPUB 2008/0073818), hereinafter PELCZ.
Regarding claim 7, LISTNER and SARIEGO teach all of the claimed limitations as stated above, but are silent as to: wherein the molding portion has a diameter increased part between the other end and the screen, and wherein the diameter increased part is provided with a second temperature controlling member. In the same field of endeavor, extrusion, PELCZ teaches a die that has an increasing diameter [Fig. 1; 0044]. PELCZ teaches several cooling units (2 to 4) that is connected to a coolant source of individually controllable pressure and volume which can be controlled selectively from a central control panel as a function of control signals of heat sensors [0127]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LISTNER and SARIEGO, by having an increased diameter in the extruder die and a second temperature unit (3 to 4), as suggested by PELCZ, in order to increase productivity and improving efficiency [0016].
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Listner et al. (U.S. 3,496,603), hereinafter LISTNER, Sariego et al. (U.S. PGPUB 2014/0151915), hereinafter SARIEGO, and Pelcz et al. (U.S. PGPUB 2008/0073818), hereinafter PELCZ, as applied to claim 7 above, and further in view of Bessemer et al. (U.S. 6,620,354), hereinafter BESSEMER.
Regarding claim 8, LISTNER, SARIEGO and PELCZ teach all of the claimed limitations as stated above, including having a temperature control zone in the shape of a circumferential direction [SARIEGO; Fig. 5B], but are silent as to: wherein the second temperature controlling member comprises a plurality of third zones divided in a circumferential direction, and wherein temperatures of the plurality of the third zones can be individually controlled. In the same field of endeavor, extrusion, BESSEMER teaches sizing devices (60, which Examiner is interpreting as dies) that has cooling circuits (69, 72) in each of the upper (63) and lower (66) sections of the calibrators (60) [Col. 6, lines 40-44]. BESSEMER teaches the temperature of the extrudate (17) can be regulated as it is fed through each calibrator (60) in combination with the temperature sensor (54) and temperature controller (49) [Col. 6, lines 45-51]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LISTNER, SARIEGO and PELCZ, by having multiple calibrators that can each be regulated to control the temperature of the extrudate, as suggested by BESSEMER, in order to align and size the extrusion as it is produced [Col. 1, lines 30-33] and bring the extrudate to the proper temperature in a more efficient and less wasteful manner [Col. 2, lines 35-37].
Regarding claim 9, BESSEMER further teaches: wherein the number of the third zones is from 4 to 24 (BESSEMER teaches at least four zones [Figs. 2-3]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        


/JACOB T MINSKEY/Primary Examiner, Art Unit 1748